Exhibit 10.3

 

NOTICE OF EXERCISE

 

 

We, OneClick International, LLC, hereby notify Grantor that we are electing to
exercise our Option to acquire the Unitron Assets.

 

Pursuant to the terms of the Option Agreement to which this Notice of Exercise
is attached (the “Option Agreement”), following delivery of this Exercise Notice
to Grantor, OneClick and Grantor shall take all actions necessary and deliver
whatever documents may be required to consummate the Transaction pursuant to the
Option Agreement.  Capitalized terms not otherwise defined in this Notice of
Exercise shall have the meanings ascribed to them in the Option Agreement.

 

 

 

    August 17, 2018

Date

 

 

ONECLICK INTERNATIONAL, LLC

 

 

 

By:     /s/  Mauricio Diaz

Mauricio Diaz

Manager